Citation Nr: 0836460	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-37 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to service connected Crohn's disease.

2.  Entitlement to an increased disability rating for 
service-connected Crohn's disease currently evaluated as 60 
percent disabling effective July 24, 2006.

3.  Entitlement to an increased initial disability rating for 
service-connected bowel incontinence evaluated as 10 percent 
disabling effective July 24, 2006.

4.  Entitlement to an increased initial disability rating for 
service-connected adjustment disorder, to include anxiety and 
depression, evaluated as 50 percent disabling effective 
February 20, 2004.

5.  Entitlement to an earlier effective date for service-
connected adjustment disorder, to include anxiety and 
depression.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967, from July 1971 to August 1978 and from 
September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

In a July 2006 rating decision, following a May 2006 Board 
decision remanding the issue of entitlement to service 
connection for an adjustment disorder, the RO granted service 
connection for an adjustment disorder, to include anxiety and 
depression, evaluating it as 30 percent disabling from 
February 20, 2004.  The veteran disagreed with both the 
disability rating and the effective date and perfected an 
appeal.

In a February 2007 rating decision, the RO granted an 
increased disability rating for the veteran's service-
connected Crohn's disease evaluated as 60 percent disabling 
effective July 24, 2006, and granted service connection for 
bowl incontinence with an evaluation of 10 percent disabling 
effective July 24, 2006.  The veteran disagreed with both 
decisions and perfected an appeal.

In a March 2007 rating decision, the RO denied entitlement to 
service connection for loss of teeth and entitlement to TDIU.  
The veteran disagreed with both decisions and perfected an 
appeal.

The Board notes that in an October 2007 submission, the 
veteran claimed he was entitled to service connection for an 
eye disorder.  There is nothing in the record to indicate 
that the RO has considered the claim; it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence shows 
that none of the veteran's teeth were lost because of bone 
loss caused by trauma or disease.

2.  The veteran's service-connected Crohn's disease is 
manifested by incapacitating episodes lasting one-to-two days 
of abdominal bloating, cramping, nausea, vomiting, fatigue, 
loose and bloody stools, and reports of intermittent fevers 
and chills without night sweats.  

3.  The veteran's Crohn's disease symptomatology did not 
appreciably change from July 2005 through July 2006.

4.  The veteran's bowel incontinence is manifested by 
occasional leaking of stool as well as blood without the use 
of an absorbent pad.

5.  The veteran's chronic adjustment disorder is manifested 
by lack of social interactions except with his immediate 
family; no hobbies or leisure activities;  significant sleep 
difficulty; occasional shortness of breath and panicky 
feelings; lack of eye contact; speech of normal tone, but 
with minimal spontaneity; depressed affect; and problems with 
concentration

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected 
disabilities so as to render impractical the application of 
the regular schedular standards.

7.  The veteran is service connected for Crohn's disease 
currently evaluated as 60 percent disabling; bowel 
incontinence, currently evaluated as 10 percent disabling; 
tinnitus, and chronic adjustment disorder, currently 
evaluated as 50 percent disabling.

8.  The veteran has a combined disability evaluation for 
purposes of compensation of 80 percent.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for missing teeth for 
purposes of compensation is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria of an increased disability rating in excess 
of 60 percent for Crohn's disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2007).

3.  The criteria of an increased disability rating for 
Crohn's disease are met for the period between July 2005 and 
July 2006.  38 U.S.C.A. § 5110 (West 2002); Hart v. 
Mansfield, 21 Vet App. 505 (2007)

4.  The criteria of an increased disability rating for bowel 
incontinence are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).

5.  The criteria for an increased disability rating in excess 
of 50 percent for adjustment disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007).

6.  The criteria for referral for increased disability rating 
for service-connected disabilities on an extraschedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2007).

7.  The correct effective date of the grant of service 
connection for chronic adjustment disorder is February 20, 
2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

9.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first contends that steroid therapy for his 
service-connected Crohn's disease has resulted in the loss of 
teeth.  He argues he should be compensated for the loss of 
teeth.  He further contends that the disability ratings for 
service-connected Crohn's disease, bowel incontinence and 
adjustment disorder do not reflect the degree of disability 
he exhibits.  Finally, the veteran contends that he is 
entitled to TDIU because his service-connected disabilities 
prevent him from maintaining gainful employment.

The Board will first address preliminary issues and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arises from the veteran's disagreement 
with denial of service connection, denial of increased 
initial disability evaluations following the grant of service 
connection for bowel incontinence and an adjustment disorder, 
and for an increased disability evaluation for service-
connected Crohn's disease.  

With regard to the issues of bowel incontinence and an 
adjustment disorder, the United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Finally, the Board observes that the veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 
137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements].

With regard to the issue of entitlement to service connection 
for teeth loss, the veteran was notified in a March 2007 
letter that to substantiate a claim for service connection, 
the evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

With regard to the issue of entitlement to TDIU, the veteran 
was notified in a July 2006 letter of the elements of a TDIU 
claim and what the evidence needed to show.  The July 2006 
letter also informed the veteran of the evidence required to 
substantiate an earlier effective date.

With regard to the issue of entitlement to an increased 
rating for Crohn's disease, the veteran was notified in a 
September 2006 letter that in order to substantiate a claim 
for an increased disability rating, the evidence must show 
that his service-connected disability had gotten worse. 

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in letters dated July and September 2006.  The 
veteran's claims were adjudicated subsequent to the notices, 
giving him a meaningful opportunity to participate 
effectively in the adjudication of his claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The veteran was also provided medical 
examinations regarding his claims in June 2006 and January 
2007.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, the Board observes that the veteran has 
been represented by legal counsel throughout the pendency of 
the claims.  The veteran's lawyer elected in writing not to 
present evidence and testimony at a hearing before a Veterans 
Law Judge.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for loss of teeth due 
to service connected Crohn's disease.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R., Chapter 17.  See 38 C.F.R. § 3.381 (2007).  In some 
cases dental disabilities are compensable for rating purposes 
under 
38 C.F.R. § 4.150 (Schedule of ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916 (2007).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran very briefly contends that the steroid therapy he 
has undergone for treatment of his service-connected Crohn's 
disease has caused some of his teeth to fall out.  He seeks 
service connection for the loss of teeth on a secondary 
service connection theory.  In order to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  The Board will address each 
element.

With regard to element (1), the Board has thoroughly reviewed 
the veteran's VA claims folder and has found no medical 
evidence of teeth loss.  In order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

The Board observes that the veteran's contention that he has 
lost teeth is something that a lay witness is competent to 
report.  There is nothing in the record, other than the 
veteran's interest in obtaining compensation, to indicate 
that the veteran should not be believed.  Giving the veteran 
the benefit of the doubt, the Board finds that the element 
(1) is satisfied.

With regard to element (2), the Board observes that the 
veteran is service-connected for Crohn's disease.  Thus, 
element (2) is also satisfied.

With regard to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, there is no medical 
evidence of record which even acknowledges that the veteran 
has complained about tooth loss.  Crucially, there is no 
evidence of record that provides a medical nexus between the 
service-connected Crohn's disease or its treatment and the 
veteran's loss of teeth.  

To the extent that the veteran contends his tooth loss was 
caused by the steroids he took to treat Crohn's disease, the 
Board observes that there is no evidence of record that he is 
competent to render such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the veteran's contentions 
are not probative.

For those reasons, the Board finds that entitlement to 
service connection for loss of teeth is not warranted.

2.  Entitlement to an increased disability rating for 
service-connected Crohn's disease currently evaluated as 60 
percent disabling effective July 24, 2006.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected Crohn's disease is evaluated 
under Diagnostic Code 7323 [Colitis, ulcerative].   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7323 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed symptomatology presented by the veteran.  
The Board observes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. See 38 C.F.R. § 4.113 
(2007).  Disabilities of the digestive system are rated in 
accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-
7348. Section 4.114 provides that ratings under codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
neither the veteran nor his attorney have requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran's Crohn's disease is appropriately 
rated under Diagnostic Code 7323.

Schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative 
colitis, a 10 percent disability rating is awarded for 
moderate impairment, with infrequent exacerbations.  A 60 
percent disability rating contemplates severe impairment, 
with numerous attacks yearly and with malnutrition, with 
health only fair during remissions.  A 100 percent rating is 
warranted for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

Analysis

The veteran's Crohn's disease is currently evaluated as 60 
percent disabling.  In order to establish a higher rating 
under Diagnostic Code 7323, the evidence must show pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.  

The veteran's Crohn's disease is described in a January 2007 
VA examination report as including incapacitating episodes 
lasting one-to-two days of abdominal bloating, cramping, 
nausea, vomiting, fatigue, loose and bloody stools, and 
reports of intermittent fevers and chills without night 
sweats.  The veteran reported daily nausea, weekly vomiting, 
and episodes of diarrhea several times each week.  No 
constipation, fistula, sepsis, ostomy, or anemia was reported 
by the examiner.  Finally, the veteran reported to the VA 
examiner that he had been hospitalized in June or July 2006 
for dehydration and rectal bleeding caused by Crohn's 
disease.  The examiner noted that the veteran's "overall 
general health" was "fair."

The veteran has submitted several letters from Dr. M.P., 
M.D., who stated in a September 2006 letter that the veteran 
had been a patient since 2000.  He reported that the veteran 
had experienced fluctuation of weight dropping from as much 
as 199 pounds to as little 167 pounds.  Dr. M.P. stated that 
the veteran had undergone a long and involved assessment of 
his condition which has included "marked malnutrition with 
some anemia," and "general debility."  Dr. M.P. also 
stated that the veteran had "documented mild vitamin D 
deficiency and resultant adrenal insufficiency related to 
steroid[s]" used to treat the Crohn's disease.  Similar 
symptomatology was reported by Dr. M.P. in letters dated May 
2005 and June 2004.

Letters dated June 2005 and March and July 2006 from Dr. J.N. 
essentially confirm that the veteran's Crohn's disease 
included suspected adrenal insufficiency, and reports of 
fatigue, nausea and vomiting, and lack of heat and cold 
tolerance.  

The Board notes that Dr. M.P.'s assessment is somewhat in 
contrast with the assessment of the VA examiner.  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  The Board observes that both the Federal 
Circuit and Court have specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, the Courts have instructed the Board to assess the 
probative value of a physician's statement, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

Dr. M.P.'s September 2006 letter essentially purports to 
distill the veteran's condition over several years.  However, 
there are no underlying medical records from which the Board 
can assess how accurately Dr. M.P.'s conclusion reflects the 
medical data.  For example, Dr. M.P. reports weight loss, but 
there is no record of weight measurements in the record after 
the veteran left service.  Moreover, Dr. M.P. reports 
"marked malnutrition with some anemia," but there are no 
treatment records regarding malnutrition and anemia was not 
diagnosed by any examiner, including Dr. M.P.  The Board 
further observes that Dr. M.P.'s language is essentially the 
same language as that used in the 100 percent disability 
criteria of Diagnostic Code 7323.

For those reasons, the Board finds that Dr. M.P.'s conclusory 
opinion is less probative than that of the VA examiner.  
Accordingly, when the symptoms reported by the examiner are 
reviewed and the finding of "fair" health made during a 
time when the veteran was not experiencing an acute state of 
Crohn's disease, the Board finds that the criteria of a 60 
percent disability rating more appropriately addresses the 
veteran's Crohn's disease condition than does the 100 percent 
criteria.  

An increased disability rating in excess of the currently 
assigned 60 percent disability rating is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in July 
2006. In this case, therefore, the relevant time period is 
from July 2005 to the present.  The Board observes that the 
veteran's Crohn's disease was rated 10 percent disabling from 
July 2005 to July 24, 2006.  The question to be answered by 
the Board, then, is whether any different rating should be 
assigned for any of the four disabilities now under 
consideration for any period from July 2005 to the present.

In essence, the evidence of record, to include the 2005 
examination reports from Dr. M.P. and Dr. J.N., indicates 
that the veteran's service-connected Crohn's disease have 
remained essentially unchanged.  That is, he had daily 
nausea, frequent vomiting, bloody stools, weight fluctuation 
and fatigue.  The record supports a conclusion that the 
veteran's condition did not appreciably change and that, 
therefore, an increased disability rating of 60 percent was 
warranted for the period from July 24, 2005, to July 23, 
2006.  Accordingly, a staged rating of 60 percent disability 
will assigned for the period July 24, 2005 to July 23, 2006.

3.  Entitlement to an increased initial disability rating for 
service-connected bowel incontinence evaluated as 10 percent 
disabling effective July 24, 2006.

The relevant law and regulations for increased disability 
ratings have been stated above and will not be repeated here.

Assignment of diagnostic code

The veteran's service-connected bowel incontinence is 
evaluated under Diagnostic Code 7332 [Rectum and anus, 
impairment of sphincter control].   

As above, the assignment of a particular diagnostic code is 
dependent on the facts of a particular case, and one 
diagnostic code may be more appropriate than another."  See 
Butt, supra.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.

Diagnostic Code 7332 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed symptomatology presented by the veteran; 
that is, incontinence.  As above, the Board observes that 
there are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2007).  Disabilities of the digestive 
system are rated in accordance with 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7348. Section 4.114 provides that 
ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive, will not be combined with each other.  
Here, Diagnostic Code 7332 can be separate from that of 
Diagnostic Code 7323 used above.

The Board notes that neither the veteran nor his 
representative has contended that another diagnostic code is 
more appropriate.  The evidence essentially reveals the 
veteran has had occasions where stool has leaked.  The Board 
finds that Diagnostic Code 7332 is the most appropriate 
diagnostic code.

Schedular criteria

Under Diagnostic Code 7332, a 10 percent disability rating is 
awarded for constant slight, or occasional moderate leakage.  
A 30 percent disability rating is awarded for occasional 
involuntary bowel movements, necessitating wearing of pad, 
and a 60 percent disability rating is awarded for extensive 
leakage and fairly frequent involuntary bowel movements.  
Finally, a 100 percent disability rating is warranted where 
there is evidence of complete loss of sphincter control.  See 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).

Analysis

The veteran has complained that on occasion, he will have 
leaking of stool as well as blood that soils his 
undergarments.  The January 2007 VA examiner noted that the 
veteran "denied wearing of any kind of padding to this 
regard."  As noted above, a higher disability rating 
requires evidence of occasional involuntary bowel movements, 
necessitating wearing of pad.  In this case, the veteran did 
not report that a pad was used.  Thus, the veteran's symptoms 
do not meet the criteria for the higher disability rating.  
For that reason, the Board finds that the current 10 percent 
disability rating is appropriate under Diagnostic Code 7332.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran's bowel incontinence was evaluated as 10 percent 
from the date of his service connection claim, February 20, 
2004.  As above, if the medical evidence supports a finding 
that the veteran's condition warranted a disability rating 
for one year prior to the effective date of service 
connection, then such a rating can be assigned.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an initial increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed.

In this case, there is no evidence of incontinence in the 
record before the January 2007 VA examination.  Thus, there 
can be no disability rating for incontinence prior to the 
date of service connection.  Similarly, there is no evidence 
of record which supports a finding of a higher or lower 
disability rating since service connection was granted.  
Thus, staged ratings are not appropriate.


4.  Entitlement to an increased initial disability rating for 
service-connected adjustment disorder, to include anxiety and 
depression, evaluated as 50 percent disabling effective 
February 20, 2004.

The relevant law and regulations for increased ratings - in 
general have been stated above and will not be repeated here.

Assignment of diagnostic code

The veteran's service-connected chronic adjustment disorder 
is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440 
[Chronic adjustment disorder].  

As above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butt, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9440 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (chronic 
adjustment disorder with anxiety and depression).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and neither the 
veteran nor his attorney has requested that another 
diagnostic code be used.  In any event, all psychiatric 
disabilities, except eating disorders, are rating using 
identical schedular criteria.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9440.



Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9440 (2007), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran was examined by a VA examiner in June 2006 and 
January 2007.  In the 2007 report, the examiner reported the 
veteran's mental disorder was manifested by lack of social 
interactions except with his immediate family, and no hobbies 
or leisure activities.  The veteran has said that he thinks 
things would be better if he "were not here," but there 
were "no active thoughts of suicide" reported by the 
examiner.  The veteran's wife stated that the veteran is not 
physically abusive, but is easily irritated and is loud.  The 
examiner stated that the veteran's "current psychosocial 
functioning is very constricted."  

The examiner reported that the veteran's symptoms include 
"significant sleep difficulty," and that the veteran gets 
about 6 hours of sleep at night.  The veteran occasionally 
has shortness of breath and panicky feelings.  The veteran 
made almost no eye contact during the examination.  His 
speech was of normal tone, but with minimal spontaneity, and 
his affect was depressed, and he exhibited problems with 
concentration.  There was no evidence of delusions or 
hallucinations, or homicidal or suicidal thoughts.  His 
memory was described as grossly intact.  A GAF score of 48 
was assigned.

The June 2006 report indicates the veteran was clean, neatly 
groomed and appropriately dressed.  The examiner reported the 
veteran was attentive but sat with his head resting on one 
arm and with his eyes down.  His affect was described as 
constricted and flat, and his mood was described as 
depressed.  He was oriented as to place, person and time.  A 
GAF score of 52 was assigned.

As noted above, in order to establish an increased disability 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The veteran has no social contacts outside his family and it 
appears as though his behavior is such that even those 
relations are strained or difficult.  The veteran has no 
hobbies or leisure activities.  His affect has been described 
as flat.  But, his memory is intact, he has no panic attacks, 
he has no delusions or hallucinations, his judgment is deemed 
intact, his thinking is not impaired and there is no evidence 
that he has disturbances of motivation.

The veteran's GAF scores were 48 and 52.  Scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Those 
scores are not congruent with the assignment of a 70 percent 
rating.  

For reasons expressed immediately below, the Board has 
concluded that the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 70 
percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were normal.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  There is limited evidence 
that he has been verbally abusive, but there is no evidence 
that he has been involved in physical altercations as result 
of being unable to manage his anger or frustration.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran was well dressed and groomed and that the 
depression did not prevent him from maintaining personal 
hygiene.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
oriented to time, place and person.  There is no evidence 
that the veteran's is hypervigilent.  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with the currently assigned 
50 percent rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the pertinent evidence and 
concludes that it supports the proposition that the veteran's 
service-connected chronic adjustment disorder has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a disability rating higher than the current 50 
percent disability rating at any time during the period of 
time here under consideration. Based on the record, the Board 
finds that a 50 percent disability rating was properly 
assigned for the entire period from the date of service 
connection. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the RO provided notice of 
extraschedular criteria in the December 2006 and October 2007 
statements of the case.  The Board has not identified an 
exceptional or unusual disability, and neither has the 
veteran nor his attorney.  The record does not show that the 
veteran has required frequent hospitalization for his service 
connected disabilities.  The Board notes that he was 
hospitalized in the summer of 2006 for symptoms related to 
Crohn's disease, but there is no evidence he has been 
hospitalized at any other time for his service-connected 
disabilities.  Moreover, the Board finds below that he is 
entitled to TDIU benefits.

The veteran has not indicated how the disability interferes 
with his ability to perform work beyond that contemplated in 
the schedular ratings that apply to his case.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  The record does not demonstrate 
that the veteran's disabilities cause more impairment or 
deficiency than the increased disability ratings.  For these 
reasons, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



5.  Entitlement to an earlier effective date for service-
connected adjustment disorder, to include anxiety and 
depression.

Increased ratings - effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim
is received within 1 year from such date otherwise, date of 
receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan 
v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.



Analysis

The veteran generally contends that he is entitled to an 
earlier effective date than February 20, 2004, for his 
service connected chronic adjustment disorder.  The Board 
observes that the RO received the veteran's claim on February 
20, 2004.  Attached to it was a statement wherein the veteran 
claimed he was taking medication for depression.  As above, a 
service-connection claim requires medical evidence of a 
disability.  See Brammer, supra.  The veteran's statement is 
not medical evidence.  See Espiritu, supra.  In any case, the 
veteran's statement was also received on February 20, 2004.

The evidence of record reveals that the veteran submitted a 
June 2004 letter from Dr. M.P. wherein the veteran was 
diagnosed with depression.  However, the Board notes that the 
June 2004 date is after the current effective date.  In sum, 
the record reveals that between 1981 and February 20, 2004, 
VA received nothing from the veteran.  

For those reasons, the Board finds that the correct effective 
date for entitlement to service connection for a chronic 
adjustment disorder is February 20, 2004.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore, 1 Vet. App. at 
359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2007).

Analysis

The veteran's service-connected disabilities include: Crohn's 
disease currently evaluated as 60 percent disabling; bowel 
incontinence, currently evaluated as 10 percent disabling; 
tinnitus, and chronic adjustment disorder, currently 
evaluated as 50 percent disabling.  A combined 80 percent 
disability rating is in effect.

Because the veteran's combined disability rating is 80 
percent, with one of his disabilities being at least 40 
percent disabling (his Crohn's disease is rated as 60 percent 
disabling and his chronic adjustment disorder is rated as 50 
percent disabling), his service-connected disabilities meet 
the schedular criteria for consideration of TDIU under 38 
C.F.R. § 4.16(a) (2007).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.  The sole fact that a veteran, as this veteran, 
is unemployed or has difficulty obtaining employment is not 
enough.  A high disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question, however, is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose, supra at 363.

In sum, the January 2007 VA Crohn's disease examiner reported 
that the veteran stated he was unable to work because of 
Crohn's disease since 2004.  The examiner noted the impact on 
occupational activities was severe.  The January 2007 VA 
psychiatric examiner reported that "in my opinion, the 
depression at this point renders [the veteran] totally 
occupationally impaired."  Moreover, Dr. M.P. stated in his 
September 2006 letter that the veteran can not maintain 
employment because of fatigue, dizziness, weakness, nausea 
and vomiting, and diarrhea.  The Board observes that all 
symptoms listed in the various medical reports are related to 
service-connected Crohn's disease, bowel incontinence and 
chronic adjustment disorder.  

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the veteran is 
able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the veteran's Crohn's disease, bowel incontinence and chronic 
adjustment disorder symptoms are sufficient to prevent the 
veteran from maintaining substantially gainful employment.

In summary, the Board finds that the evidence is in equipoise 
as to whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt 
rule, the appeal is allowed.


ORDER

Entitlement to service connection for loss of teeth due to 
service connected Crohn's disease is denied.

Entitlement to an increased disability rating in excess of 60 
percent for Crohn's disease is denied.

Entitlement to a disability rating of 60 percent for the 
period July 24, 2005 to July 23, 2006, for service connected 
Crohn's disease is granted, subject to controlling 
regulations governing the payment of monetary benefits. 

Entitlement to an increased disability rating in excess of 10 
for service-connected bowel incontinence is denied.

Entitlement to an increased disability rating in excess of 50 
percent for service-connected chronic adjustment disorder is 
denied.

Entitlement to an effective date earlier than February 20, 
2004, for the award of service connection for chronic 
adjustment disorder is denied.

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


